
	

114 HR 3358 IH: Prevent Repeat Offenders Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3358
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Keating (for himself and Mr. Katko) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To require the Secretary of Homeland Security to ensure that sex offenders to be released from the
			 custody of Immigration and Customs Enforcement are registered on sex
			 offender registry, and relevant State, tribal, and local authorities are
			 notified of their release, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Prevent Repeat Offenders Act of 2015. 2.Registration of certain aliens (a)In generalSubtitle A of the Sex Offender Registration and Notification Act (42 U.S.C. 16901 et seq.) is amended by adding at the end the following:
				
					132.Registration of certain aliens in custody of Immigration and Customs Enforcement on sex offender
			 registry and notification to State, tribal, and local authorities
 (a)RegistrationThe Secretary of Homeland Security shall take appropriate actions to ensure that, prior to the release of an alien in the custody of United States Immigration and Customs Enforcement (hereinafter in this section referred to as ICE) who is required to register under this Act—
 (1)in coordination with the Attorney General, such alien is registered in the National Sex Offender Registry; and
 (2)such alien is informed of their registration requirements under this Act. (b)Condition of releaseThe Secretary of Homeland Security shall take appropriate actions to ensure that the release of an alien who is required to register under this Act is conditioned on such alien’s registration in each jurisdiction required by this Act.
 (c)Notification of state, tribal, and local authoritiesThe Secretary of Homeland Security shall take appropriate actions to ensure that the chief law enforcement officer of each State, tribal, and local jurisdiction in which the alien resides and the agency responsible for the receipt or maintenance of sex offender registration information in the State, tribal, or local jurisdiction in which the alien resides are promptly notified when an alien who is required to register under this Act is—
 (1)taken into custody by ICE; (2)released from ICE custody; or
 (3)removed from the United States. (d)Report to congressNot later than 30 days after the date of the enactment of this Act the Secretary of Homeland Security shall report to Congress on the progress made in implementing the amendment made by this Act.
						.
 (b)Clerical amendmentThe table of sections in section 1 of the Adam Walsh Child Protection and Safety Act is amended by inserting after the item relating to section 131 the following new item:
				
					
						132. Registration of certain aliens in custody of Immigration and Customs Enforcement on sex
			 offender registry and notification to State, tribal, and local
			 authorities..
			
